            Case 1:20-cv-02138-TSC Document 13 Filed 02/17/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
 GOVERNMENT ACCOUNTABILITY                            )
 PROJECT,                                             )
                                                      )
                  Plaintiff,                          )
                                                      )
                                                               Civil Action No. 20-2138 (TSC)
           v.                                         )
                                                      )
 U.S. DEPARTMENT OF THE TREASURY,                     )
                                                      )
                  Defendant.                          )
                                                      )

                                     JOINT STATUS REPORT

          Pursuant to the Court’s January 15, 2021, Minute Order, the parties submit this joint status

report.     In this Freedom of Information Act (“FOIA”) litigation, Plaintiff Government

Accountability Project seeks a copy of the Office of Foreign Assets Control (“OFAC”) application

and license for Delta Crescent Petroleum. As previously reported, Defendant U.S. Department of

the Treasury located approximately 134 pages of records responsive to that request. On December

9, 2020, OFAC issued a final response to Plaintiff’s FOIA request, releasing 20 pages in full and

16 pages in part pursuant to FOIA Exemptions 4 and 6, and withholding 98 pages pursuant to

FOIA Exemptions 4 and 6.

          Plaintiff completed its review of the release and raised an issue related to certain

withholdings under FOIA Exemption 4. The parties require additional time to confer about the

Exemption 4 issue Plaintiff has identified. Accordingly, and consistent with the Court’s January

15, 2021, Minute Order, the parties shall file another joint status report advising the Court of the

progress of their discussions and, if necessary, proposing a schedule for further proceedings on or

before April 19, 2021.
         Case 1:20-cv-02138-TSC Document 13 Filed 02/17/21 Page 2 of 2




Dated: February 17, 2021            Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    BRIAN P. HUDAK
                                    Acting Chief, Civil Division

                              By:   /s/ Robert A. Caplen
                                    Robert A. Caplen, D.C. Bar No. 501480
                                    Assistant United States Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2523
                                    robert.caplen@usdoj.gov

                                    Counsel for Defendant


                                    /s/ Merrick Wayne
                                    Matthew Topic, Bar No. IL0037
                                    Merrick Wayne, Bar No. IL0058
                                    Loevy & Loevy
                                    311 N. Aberdeen Street, Third Floor
                                    Chicago, IL 60607
                                    (312) 243-5900
                                    foia@loevy.com

                                    Counsel for Plaintiff




                                       2
